Citation Nr: 1610324	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-47 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1987, from January 1991 to May 1991, and from August 2003 to April 2004.
This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In July 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  As this decision will explain, the AOJ complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2016, the Veteran's representative submitted additional evidence together with a waiver of review by the agency of original jurisdiction.  As such, the Board may review this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1. The Veteran did not engage in combat against enemy forces, and his alleged in-service stressors have not been independently verified.

2. The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include posttraumatic stress disorder, that is related to active military service or events therein.

3.  There is no competent evidence of a compensably disabling psychosis within one year following discharge from active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include posttraumatic stress disorder, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in correspondence dated September 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, arranged an examination of the Veteran in May 2009 and September 2013.  

The duty to assist requires compliance with the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 271.  The Board's July 2013 remand directed the AOJ to notify the Veteran of his right to submit lay statements of his own or from other persons concerning his psychiatric claim.  The AOJ mailed that notice to the Veteran in July 2013.  The AOJ also complied with the Board's instructions to obtain post-2008 VA psychiatric records and to arrange a new examination.  Having taken these steps, VA has complied with its duties to notify and assist the Veteran.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Generally, a successful claim for service connection requires competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014). 

In March 2009, the Veteran submitted a statement attributing his psychiatric disorder to two claimed stressful incidents.  The first of these was an automobile accident in September 2004.  According to the appellant, he was hit by a drunk driver and "I still get nightmare[s] from this traumatic stress on my brain and I have a hard time doing basic things in life and have had head injuries since then."  He also attributed PTSD to combat experiences during the Persian Gulf War of 1991.  

The alleged September 2004 automobile accident did not take place until after the Veteran's final discharge from the Army in April 2004, and there is no evidence that the appellant was either on active duty for training or inactive duty training at the time of the alleged accident.  Service treatment records do, however, describe the appellant's involvement in a pedestrian-automobile accident in 1984, when he was still on active duty.  The records indicate that the appellant was walking on the side of a highway when a car struck him, knocking him unconscious.  The records describe neck and back pain, but no psychiatric symptoms.  When VA arranged the examination mentioned above, the examiner was only asked for an opinion on whether his claimed PTSD was related to the in-service automobile accident because no combat stressor had been verified.

The May 2009 examining psychiatrist diagnosed the Veteran with post traumatic stress disorder with depression and alcohol abuse.   The claimant stated that he was first treated for stress and anxiety in Germany in 1986 and diagnosed with adjustment disorder and sleep problems.  According to the Veteran, he was deployed to Iraq twice: 1) from January to March of 1991; and 2) from January to April of 2004.  The examination report does not mention any stressful events associated with the second alleged deployment.  

The examination report describes the Veteran's primary stressor as "a three-hour fire fight, in which at least two friends at that time died in the unit."  According to the claimant, he did not remember the names of the two friends who died.  He reported seeing injured and dead bodies as well as "blown up" military vehicles.  The Veteran told the examiner that, shortly after this event, he began having violent nightmares twice a week.  He said he would wake up scared, sweating, and became startled very easily.  His other symptoms included poor sleep, low energy and poor concentration.

In the examiner's opinion, PTSD was not caused by the in-service motor vehicle accident.  The Veteran's primary stressor, the examiner explained, was his combat experience during his first tour in Iraq in 1991.  "It is my professional opinion that this patient at this time has non-service-connected posttraumatic stress disorder, since his combat stressor has not been verified by the VA . . . Hopefully, this patient's combat stressor can be verified at some point . . ."  

The Board has reviewed the documents acquired as a result of VA's considerable efforts to verify the Veteran's claim that he served in combat.  The records include a certificate of discharge from active duty (DD-214 Form) which reflects that he was ordered to active duty in support of Operation Desert Shield/Desert Storm and served from January to May 1991.  Service personnel records indicate service in Germany between February and April 1991.  

In 2006, the Veteran applied to the Army's Board of Correction of Military Records, seeking amendment of his DD-214  Form to reflect his receipt of three military awards and to recognize five overseas tours - in Korea (twice), Germany, and in Southwest Asia (for both Operation Desert Storm and Operation Iraqi Freedom).  

VA obtained a copy of the Board of Correction of Military Records March 2006 written decision, which acknowledged the claimant's receipt of the Korean Defense Service Medal.  That body also amended block 18 of the DD-214 Form for January to May 1991, adding the following statement: "Service in Germany from [February 1991] to [April 1991]"  After reviewing the evidence, the corrections board denied the request to include service in Southwest Asia in this amendment: "During Operation Desert Shield/Operation Desert Storm the applicant performed support duties in Germany.  That service does not qualify him for the award of the [Southwest Asia Service Medal] or the various Kuwait Liberation Medals issued during the Persian Gulf War."  

The Veteran filed another application for correction of military records in 2008.  Once again, the Board concluded that he had "served in Germany . . . There is no evidence he participated in designated areas during Operation Desert Shield/Desert Storm for award of the Southwest Asia Service Medal."  The decision further indicates that a review of the Gulf War Participants Listing did not show the Veteran as a participant.

After noting that the Veteran was diagnosed with an adjustment disorder in February 1986 (during his first period of active duty service), the Board remanded the case for a new medical opinion.  The May 2009 VA examiner had limited his opinion to the issue of whether the Veteran currently had a psychiatric disorder which was related to his 1984 automobile accident.  To decide the claim, it was necessary to address the probability that any current disability was related to the Veteran's in-service adjustment disorder.

In September 2013, the Veteran was examined by different VA psychiatrist.  The psychiatrist diagnosed depressive disorder not otherwise specified.  In his report, the examiner noted a diagnosis of traumatic brain injury, but there were no current symptoms associated with traumatic brain injury.  According to the examiner, there was also no impairment of social or occupational functioning associated with traumatic brain injury.

The examiner wrote that, in 1986, the Veteran was diagnosed with an adjustment disorder and depressed mood.  At the time, he was having marital difficulties and he was upset about being passed over for promotion.  According to the examiner, the essential feature of an adjustment disorder is a psychological response to an identifiable stressor or stressors that results in clinically significant emotional or behavioral symptoms.  

During the mental status examination, the Veteran told the examining psychiatrist that he felt depressed on average one day per week for part of the day because physical problems prevent him from working.  "He said that he now uses a cane to walk and that he said that he has had chest pains; he indicated that those physical problems cause employers to not want to hire him."  

The examiner explained that the Veteran's "current stressor of not being able to work due to physical problems is a different stressor than the patient had in 1986 (marital difficulties and being passed over for promotion).  If the patient had an Adjustment Disorder with Depressed Mood now, it would be DIFFERENT than the Adjustment Disorder with Depressed Mood he had in 1986 because different psychosocial stressors involved.  The patient's current condition does not appear to be an Adjustment Disorder at all, but is instead a Depressive Disorder that is more general in nature (i.e., not specifically tied to psychosocial stressors)"  (emphasis in original).  In the examiner's opinion, it was less likely than not that the Veteran's current psychiatric disability was incurred in service or was otherwise related to any event in service.  

After the remand instructions were completed and the case was returned to the Board, the Veteran submitted a new statement in support of his claim, in which he alleged that his psychiatric disorder was related to a third incident in August 2003.  He claimed he was hurt by an improvised explosive device during a patrol and "feared for [his] life[.]"  As a result of this incident, the claimant wrote that he had nightmares and avoided fireworks and crowds of people.  

The statement appears on a form VA provides to describe stressful incidents associated with PTSD.  Next to pre-printed text asking the claimant to identify the location of the incident, the Veteran wrote "Wisconsin."  But in November 2011, the Veteran told a VA physician assistant that the improvised explosive device exploded in Iraq during his second claimed deployment to that country.

The appellant's statements concerning combat with the enemy implicate the "combat presumption" of 38 U.S.C.A. § 1154(b).  When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id. 

Application of section 1154(b), however, requires a finding that the Veteran was engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Board is not required to accept a veteran's assertion that he was engaged in combat.  See Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  "The Court has also held that combat status may be determined 'through the receipt of certain recognized military citations or other supportive evidence'. . . The phrase 'other supportive evidence' serves to provide an almost unlimited field of potential evidence to be used to 'support' a determination of combat status."  Gaines, 11 Vet. App. at 359 (quoting West (Carlton) v. Brown, Vet. App. 70, 76 (1994)).

The Board has the responsibility to assess the credibility of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

While the Veteran is competent to allege that he participated in combat, both of his claims to have participated in combat have no credibility.  The Board finds that the claimant did not, in fact, engage in combat with the enemy because his claims to have done so are totally inconsistent with contemporaneous military personnel records and with his own prior statements.

The Veteran's January to May 1991 DD-214 Form, military personnel records, and the subsequent proceedings of the Army's Board of Correction of Military Records indicate that he was ordered to active duty in support of Operation Desert Shield/ Desert Storm, but that he performed support duties in Germany from February to April 1991.  He did not serve in combat at any time in Southwest Asia.  

In his statements to the May 2009 VA examiner, the Veteran said that he started having nightmares twice weekly shortly after the "a three-hour fire fight" in which two of his friends were killed.  He told the examiner that, starting in 1991, he would "wake up scared, sweating, and startle extremely easily."  But in 1999 the Veteran completed a report of medical history during his service in the Colorado Army National Guard.  On the form, he denied ever having experienced "frequent trouble sleeping" "depression or excessive worry" or "nervous trouble of any sort".  His failure to remember the names of his friends who were killed also weighs against his credibility.

In his substantive appeal, the Veteran wrote that he served in Iraq with the First Infantry Division and that received a combat infantryman's badge, but he assumed that the record of this award was lost.  In December 2009, VA received a statement from the Veteran identifying the name of another soldier, who, according to the appellant served in the First Infantry Division in Iraq.  

These statements are not entitled to significant probative weight.  The record shows that the claimant made multiple attempts to amend his DD-214 Form by filing applications with the Board of Correction for Military Records.  That body's written decisions indicate that he applied to receive the Southwest Asia Service Medal, the Korean Defense Service Medal, the Good Conduct Medal, and the Expert Infantryman Badge.  Neither decision mentions his receipt of the Combat Infantryman's Badge.  VA made several requests for records on the Veteran's behalf, and did not receive any responses indicating that the requested records were missing.  Under these circumstances, the contemporary personnel records indicating service in Germany during the 1991 Gulf War are more persuasive than the claimant's statements.

The Board also finds that the Veteran did not engage in combat with the enemy during his active duty service from August 2003 to April 2004.  The relevant DD-214 Form indicates that he was ordered to active duty in support of Operation Enduring Freedom, but he was sent to Belgium, not Iraq.  The Veteran's service treatment records include a post-deployment health assessment, which was completed by the Veteran in March 2004.  On the first page, the Veteran was asked to identify the areas to which he was mainly deployed.  He left blank the oval next to the word "Iraq" and instead marked the oval next to "other", writing in "Belgium 28 Aug 03."  This form also asked the Veteran whether he had seen anyone wounded, killed or dead during the employment; whether he was engaged in direct combat in which he discharged his weapon; and whether, during this deployment, he ever felt he was in great danger of being killed.  He answered all three questions in the negative.

The Veteran's January 2016 statement claiming that he had PTSD as a result of an improvised explosive device in Iraq in 2003 is inconsistent with his military personnel records and with the his prior statements.  It is also significant that, in his interview with the May 2009 VA examiner, the Veteran extensively discussed his stressful military experiences, but failed to mention any combat during his second claimed deployment to Iraq.  

His representative has argued that service connection should be granted because the VA treatment records include PTSD diagnoses and describe this condition as related to the alleged 2003 explosion.  But it is clear from the context that the relevant medical personnel based their reports on the statements of the Veteran which the Board finds are not credible.   For this reason, the attribution of PTSD to combat in Iraq in the records of the appellant's treating psychiatrists and social workers is of negligible probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  

Based on the same principle, the Board rejects the PTSD diagnosis of the May 2009 VA examiner because it is inconsistent with the Board's factual finding that the Veteran was not deployed to Iraq in 1991.  

The September 2013 VA psychiatrist's report, however, is based on an accurate medical history and a personal examination of the claimant.  Moreover, the examiner offered a thorough and reasonable explanation for diagnosing a depressive disorder not otherwise specified, and likewise offered a persuasive rationale for his conclusion that the diagnosed disorder was not related to the in-service diagnosis of adjustment disorder.

Consistent with the September 2013 examination report, the Board finds that the Veteran has a current disability (depressive disorder not otherwise specified).  The appellant's service treatment records further satisfy the requirement of an in-service disease, injury or event (adjustment disorder in 1986 and an automobile accident in 1984).  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  But the most persuasive available evidence concerning the nature of the Veteran's current disability is the September 2013 examination report.  That report identified only one current disability and explained why that disability was unrelated to in-service psychological stressors.  The Board adopts the May 2009 VA examiner's finding that the Veteran's symptoms were unrelated to his in-service automobile accident.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("[E]ven if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight.")
  
Finally, none of the Veteran's medical records indicate the existence of a psychosis at any time, much less to a compensably disabling degree within one year from the date of the termination of his active duty service.  None of his Veteran's lay statements alleges that a psychosis manifested within one year from the date of the termination of his service.  Hence, he is not eligible for service connection on a presumptive basis pursuant to 38 C.F.R. § 3.309(a) (2015).

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of his claim for service connection.  See 38 U.S.C.A. § 5107(a).  Because the preponderance of the evidence weighs against a finding that a causal nexus exists between his current psychiatric disability and active duty service, his claim must be denied.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


